ARTICLES SUPPLEMENTARY MAXIM SERIES FUND, INC. Maxim Series Fund, Inc. (the "Corporation"), a Maryland corporation, hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST:On August 11, 2009, the Board of Directors of the Corporation, pursuant to the authority contained in the Corporation's charter, and in accordance with Section 2- 105(c) of the Maryland General Corporation Law, unanimously adopted resolutions approving: 1.The establishment of 6 new series of capital stock of the Corporation, each representing interests in a separate investment portfolio, and the creation of two new classes of shares, with a par value of Ten Cents ($.10) per share, of each such series to be designated as follows: Maxim SecureFoundation Balanced Portfolio Class G Common Stock; Maxim SecureFoundation Balanced Portfolio Class G1 Common Stock; Maxim SecureFoundation Lifetime 2015 Portfolio Class G Common Stock; Maxim SecureFoundation Lifetime 2015 Portfolio Class G1 Common Stock; Maxim SecureFoundation Lifetime 2025 Portfolio Class G Common Stock; Maxim SecureFoundation Lifetime 2025 Portfolio Class G1 Common Stock; Maxim SecureFoundation Lifetime 2035 Portfolio Class G Common Stock; Maxim SecureFoundation Lifetime 2035 Portfolio Class G1 Common Stock; Maxim SecureFoundation Lifetime 2045 Portfolio Class G Common Stock; Maxim SecureFoundation Lifetime 2045 Portfolio Class G1 Common Stock; Maxim SecureFoundation Lifetime 2055 Portfolio Class G Common Stock; Maxim SecureFoundation Lifetime 2055 Portfolio Class G1 Common Stock; and The re-classification of the following shares of previously classified but unissued shares of Common Stock of the Corporation as follows: Previously Classified Shares (expressed in millions) Re-Classified Shares (expressed in millions) Maxim Lifetime 2lass T – 30 Maxim SecureFoundation Balanced Class G – 75 Maxim Lifetime 2lass T1 – 30 Maxim SecureFoundation Balanced Class G1 – 75 Maxim Lifetime 2lass T – 30 Maxim SecureFoundation Lifetime 2015 Class G – 75 Maxim Lifetime 2lass T1 – 30 Maxim SecureFoundation Lifetime 2015 Class G1 – 75 Maxim Lifetime 2lass T – 30 Maxim SecureFoundation Lifetime 2025 Class G – 75 Maxim Lifetime 2lass T1 – 30 Maxim SecureFoundation Lifetime 2025 Class G1 – 75 Maxim Lifetime 2lass T – 30 Maxim SecureFoundation Lifetime 2035 Class G – 75 Maxim Lifetime 2lass T1 – 30 Maxim SecureFoundation Lifetime 2035 Class G1 – 75 Maxim Lifetime 2lass T – 30 Maxim SecureFoundation Lifetime 2045 Class G – 75 Maxim Lifetime 2lass T1 – 30 Maxim SecureFoundation Lifetime 2045 Class G1 – 75 Maxim Lifetime 2lass T – 30 Maxim SecureFoundation Lifetime 2055 Class G – 75 Maxim Lifetime 2lass T1 – 30 Maxim SecureFoundation Lifetime 2055 Class G1 – 75 Maxim Lifetime 2lass T – 30 Maxim Lifetime 2lass T1 – 30 Maxim Lifetime 2lass T – 30 Maxim Lifetime 2lass T1 – 30 Maxim Lifetime 2lass T – 30 Maxim Lifetime 2lass T1 – 30 Maxim Lifetime 2lass T – 30 Maxim Lifetime 2lass T1 – 30 Maxim Lifetime 2lass T – 30 Maxim Lifetime 2lass T1 – 30 Maxim Lifetime 2lass T – 30 Maxim Lifetime 2lass T1 – 30 Maxim Lifetime 2lass T – 30 Maxim Lifetime 2lass T 1– 30 Maxim Lifetime 2lass T – 30 Maxim Lifetime 2lass T1 – 30 Maxim Lifetime 2lass T – 30 Maxim Lifetime 2lass T1 – 30 SECOND:Both as of immediately before the foregoing creation of new classes of stock and re-classification of previously classified stock:(i) the total number of shares of stock of all classes that the Corporation has authority to issue is Eight Billion (8,000,000,000) shares, (ii) the number of shares of stock of each class is as set forth in the table below, (iii) the par value of the shares of stock of each class is Ten Cents ($.10) per share, and (iv) the aggregate par value of all the shares of all classes is Eight Hundred Million Dollars ($800 million). Authorized Shares (expressed in millions) Series/Portfolio Class Before After Maxim Money Market Common Stock Maxim Stock Index Common Stock Maxim Bond Index Common Stock Maxim U.S. Government Mortgage Securities Common Stock Maxim Index 600 Common Stock Maxim High Yield Bond Common Stock Maxim Janus Large Cap Growth Common Stock Maxim MFS International Growth Common Stock Maxim Federated Bond Common Stock Maxim Bernstein International Equity Common Stock Maxim S&P 500 Index Common Stock Maxim MidCap Value Common Stock Maxim Small-Cap Value Common Stock Maxim Ariel MidCap Value Common Stock Maxim Ariel Small-Cap Value Common Stock Maxim Loomis Sayles Small-Cap Value Common Stock Maxim Loomis Sayles Bond Common Stock Maxim T. Rowe Price Equity/Income Common Stock Maxim Small-Cap Growth Common Stock Maxim Invesco ADR Common Stock Maxim Short Duration Bond Common Stock Maxim T. Rowe Price MidCap Growth Common Stock Maxim Global Bond Common Stock Maxim Conservative Profile I Common Stock Maxim Moderately Conservative Profile I Common Stock Maxim Moderate Profile I Common Stock Maxim Moderately Aggressive Profile I Common Stock Maxim Aggressive Profile I Common Stock Maxim Conservative Profile II Common Stock Maxim Moderately Conservative Profile II Common Stock Maxim Moderate Profile II Common Stock Maxim Moderately Aggressive Profile II Common Stock Maxim Aggressive Profile II Common Stock Maxim Lifetime 2015 I Class T Common Stock 75 45 Maxim Lifetime 2015 I Class T1 Common Stock 75 45 Maxim Lifetime 2015 II Class T Common Stock 75 45 Maxim Lifetime 2015 II Class T1 Common Stock 75 45 Maxim Lifetime 2015 III Class T Common Stock 75 45 Maxim Lifetime 2015 III Class T1 Common Stock 75 45 Maxim Lifetime 2025 I Class T Common Stock 75 45 Maxim Lifetime 2025 I Class T1 Common Stock 75 45 Maxim Lifetime 2025 II Class T Common Stock 75 45 Maxim Lifetime 2025 II Class T1 Common Stock 75 45 Maxim Lifetime 2025 III Class T Common Stock 75 45 Maxim Lifetime 2025 III Class T1 Common Stock 75 45 Maxim Lifetime 2035 I Class T Common Stock 75 45 Maxim Lifetime 2035 I Class T1 Common Stock 75 45 Maxim Lifetime 2035 II Class T Common Stock 75 45 Maxim Lifetime 2035 II Class T1 Common Stock 75 45 Maxim Lifetime 2035 III Class T Common Stock 75 45 Maxim Lifetime 2035 III Class T1 Common Stock 75 45 Maxim Lifetime 2045 I Class T Common Stock 75 45 Maxim Lifetime 2045 I Class T1 Common Stock 75 45 Maxim Lifetime 2045 II Class T Common Stock 75 45 Maxim Lifetime 2045 II Class T1 Common Stock 75 45 Maxim Lifetime 2045 III Class T Common Stock 75 45 Maxim Lifetime 2045 III Class T1 Common Stock 75 45 Maxim Lifetime 2055 I Class T Common Stock 75 45 Maxim Lifetime 2055 I Class T1 Common Stock 75 45 Maxim Lifetime 2055 II Class T Common Stock 75 45 Maxim Lifetime 2055 II Class T1 Common Stock 75 45 Maxim Lifetime 2055 III Class T Common Stock 75 45 Maxim Lifetime 2055 III Class T1 Common Stock 75 45 Maxim SecureFoundation Balanced Class G Common Stock 75 Maxim SecureFoundation Balanced Class G1 Common Stock 75 Maxim SecureFoundation Lifetime 2015 Class G Common Stock 75 Maxim SecureFoundation Lifetime 2015 Class G1 Common Stock 75 Maxim SecureFoundation Lifetime 2025 Class G Common St 75 Maxim SecureFoundation Lifetime 2025 Class G1 Common Stock 75 Maxim SecureFoundation Lifetime 2035 Class G Common St 75 Maxim SecureFoundation Lifetime 2035 Class G1 Common Stock 75 Maxim SecureFoundation Lifetime 2045 Class G Common St 75 Maxim SecureFoundation Lifetime 2045 Class G1 Common Stock 75 Maxim SecureFoundation Lifetime 2055 Class G Common St 75 Maxim SecureFoundation Lifetime 2055 Class G1 Common Stock 75 Unclassified Capital Stock: Total: THIRD:Except as set forth in these Articles Supplementary, the description of the new classes of stock as set forth in these Articles Supplementary, including the preferences, conversion and other rights, voting powers, restrictions, limitations as to dividends, qualifications, and terms and conditions of redemption, is as set forth in the Corporation's charter with respect to classes of series established on or after August 11, 2009, and, except as set forth in these Articles Supplementary, the description of each other class of stock of the Corporation, including the preferences, conversion and other rights, voting powers, restrictions, limitations as to dividends, qualifications, and terms and conditions of redemption, was not changed by these Articles Supplementary. FOURTH:The total number of shares of capital stock that the Corporation has authority to issue has not been increased or decreased by the Board of Directors in the aggregate.The number of shares of capital stock allocated to each class of capital stock of the Corporation has been increased or decreased by the Board of Directors as forth in these Articles Supplementary under the authority contained in the Corporation's charter and in accordance with Section 2-105(c) of the Maryland General Corporation Law. FIFTH:The name of the Maxim U.S. Government Securities Portfolio is changed to the Maxim U.S. Government Mortgage Securities Portfolio. SIXTH:The name of the Maxim Bernstein International Equity Portfolio is changed to the Maxim MFS International Value Portfolio. SEVENTH:The name of the Maxim High Yield Bond Portfolio is changed to the Maxim Putnam High Yield Bond Portfolio. IN WITNESS WHEREOF, Maxim Series Fund, Inc. has caused these Articles Supplementary to be signed in its name and on it behalf by its Chairman and President and attested by its Secretary this 13thday of August 2009 and the undersigned Officers acknowledge that these Articles Supplementary are the act of the Corporation, that to the best of their knowledge, information and belief all matters and facts set forth herein are true in all material respects, and that this statement is made under the penalties of perjury. ATTEST: MAXIM SERIES FUND, INC. /s/ Beverly Byrne /s/ M.T.G. Graye Name:Beverly Byrne Name:M.T.G. Graye Title:Secretary & Chief Compliance Officer Title:Chairman and President
